Citation Nr: 0126103	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Propriety of the initial evaluation for irritable bowel 
syndrome (IBS), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1993 to July 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for IBS, 
manifested as Crohn's disease, and assigned a 10 percent 
evaluation effective July 1997.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims entitlement to a higher initial rating for 
IBS, manifested as Crohn's disease.  A preliminary review of 
the record discloses that additional action is required prior 
to further Board review of the veteran's appeal.

In June 1998 the veteran was afforded a VA examination.  No 
findings were made as to the frequency and/or severity of 
flare-ups of the veteran's IBS.  In March 2000 the veteran 
was afforded an Arteries, Veins, and Miscellaneous VA 
examination.  Under the portion labeled Diagnostic and 
Clinical Tests the examiner noted that  "this veteran has 
had a battery of diagnostic tests that may or may not be 
related to Raynaud's phenomenon, Crohn's disease, and 
suspected arthritis. Colonoscopy: Crohn's disease." A 
diagnosis of Crohn's disease is listed. No other findings 
were made.  In order to properly address the current level of 
the veteran's disability, he should be afforded an additional 
VA examination.  The examiner should be asked to state with 
specificity the severity of the veteran's service-connected 
IBS, the symptoms associated with the disability, and the 
frequency of symptomatology. 38 C.F.R. § 4.114, Diagnostic 
Codes 7325, 7319; 66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.159).

Attached to the claims folder is a notice that the veteran is 
a participant in the vocational rehabilitation program.  The 
veteran's vocational rehabilitation file is not part of the 
record.  In reviewing the claims folder it does not appear 
that the RO attempted to secure these records.  The RO should 
obtain the veteran's vocational rehabilitation file and 
associate it with claims folder.  The RO is then instructed 
to consider the additional evidence, readjudicate the claim, 
and issue an appropriate SSOC if the claim is denied. 38 
C.F.R. §§ 19.31, 19.37(a) (2000).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO must ensure that copies of all 
current and relevant records of treatment 
for IBS, manifested as Crohn's disease, 
are obtained and associated with the 
veteran's claims folder.

3. The RO should obtain and associate 
with the claims folder, the veteran's VA 
vocational rehabilitation file. 

4.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for an appropriate VA 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran 
and should specifically answer the 
following questions:

a. Is the veteran's IBS severe 
pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7319?

b. Does the veteran have diarrhea, 
or alternating diarrhea and 
constipation, with more or less 
constant abdominal distress?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159) are fully satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim for the propriety of the 
initial evaluation for IBS, manifested as 
Crohn's disease.  In the event that the 
claim on appeal is not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




